DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of group I, claims 1-7, 11 and 25-26, drawn to a method of treating and/or preventing an oncological or hyperproliferative disease comprising administering an MDM2 inhibitor in combination with a PD-1 antagonist and a LAG-3 antagonist; and election with traverse of species (i) HDM-201, (ii) PD1-3, (iii) LAG3-1, and (iv) liposarcoma in the reply filed on 12/10/2021 is acknowledged. Claims 10, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 7, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The traversal is on the ground(s) that the concept of the combination therapy covered by Claim 1 is common to all the species elections and should therefore be the scope that should be examined in a single application. In addition, the individual species all have common utility within their own groups, i.e. group (i) species are all MDM2 inhibitors, group (ii) species are all PD-1 antagonists, group (iii) are all LAG-3 antagonists and group (iv) species are all oncological or hyperproliferative diseases. Applicants submit that the relationships between the individual species as to functionality in the claimed combination would justify examining them together in a single application.
This is not found persuasive.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The species in group ii are distinct compounds with different chemical structures, different configurations, and different mechanisms. These compounds are not obvious variants of each other.
The species in group iii are distinct compounds with different chemical structures, different configurations, and different mechanisms. These compounds are not obvious variants of each other.
The species in group iv are unrelated to each other in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, and response to therapy, and patient population. These species are not obvious variants of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 10-12, 15, and 25-26 are pending.

Claims 1-6, 11, and 25 are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2018/058562, filed 4/4/2018, and claims priority from European application EP17197930.5, filed 10/24/2017, and European application EP17165111.0, filed 4/5/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
EP17165111.0, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 4 and 5 recite antibodies “PD1-1, PD1-2, PD1-3, PD1-4, and PD1-5” and antibodies “LAG3-1, LAG3-2, LAG3-3, LAG3-4, and LAG3-5”. The recited antibodies are not disclosed or taught in EP17165111.0. Accordingly, claims 4 and 5 are not entitled to the benefit of the prior application EP17165111.0.

Information Disclosure Statement
Applicant’s IDS submitted 11/11/2021 is acknowledged, and has been considered. A signed copy has been attached hereto.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 recites “PD1-1, PD1-2, PD1-3, PD1-4, and PD1-5”. Claim 5 recites “LAG3-1, LAG3-2, LAG3-3, LAG3-4, LAG3-5”. Applicant should amend these compounds to recite their corresponding SEQ ID NOs, (e.g. PD1-3 comprising a heavy chain of SEQ ID NO: 5 and a light chain of SEQ ID NO: 6) as these names alone may be used by a different lab to describe different compounds.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The basis for this rejection are the terms “inhibitor” and “antagonist”.
	Claim 1 is drawn to a method of treating and/or preventing an oncological or hyperproliferative disease, said method comprising administering an MDM2 inhibitor in combination with a PD-1 antagonist and a LAG-3 antagonist to a patient in need thereof.
	Claims 1 and 2 recite “PD-1 antagonist”, and “LAG-3 antagonist”.
	Claims 6, 11, and 25, all depend on claim 1.
	The terms “inhibitor” and “antagonist” are interpreted to encompass any compound. Thus, the phrase “MDM2 inhibitor”, “PD-1 antagonist”, and “LAG-3 antagonist” encompasses compounds that are only defined functionally. The entire genus inhibitors include compounds such as proteins, peptides, small molecules and nucleic acids. 
	The specification describes an MDM2 inhibitor as a compound which inhibits the interaction of MDM2 and p53. The specification discloses examples of MDM2 inhibitors on pages 10-23, and Table 1 (HDM-201, NVP-CGM097, RG-7112, MK-8242, RG-7388, SAR405838, AMG-232, DS-3032, RG-7775 and compounds 1 to 36). The disclosed MDM2 inhibitors are all small molecule inhibitors.

	The specification describes a LAG-3 antagonist as a compound that inhibits the interaction of LAG-3 with its receptor(s), preferably a LAG-3 antibody. The specification discloses examples of LAG-3 antagonists on pages 34-39, and Table 3 (BMS-986016, LAG525, MK4280, BAP050-Clone-F, BAP050-Clone-G, BAP050-Clone-H, BAP050-Clone-1, BAP050-Clone-J, LAG3-1, LAG3-2, LAG3-3, LAG3-4 and LAG3-5). The disclosed LAG-3 antagonists are all antibodies.
	Since the specification only discloses PD-1 antagonists which are antibodies to PD-1 and PD-L1, LAG-3 antagonists which are antibodies to LAG-3, and MDM2 inhibitors which are small molecule inhibitors, the written description is not commensurate in scope with the claimed invention. The specification does not disclose any other type of compounds or molecules that have the claimed function, other than antibodies, which are antagonists of PD-1, antibodies which are antagonists of LAG-3, and small molecule inhibitors which are MDM2 inhibitors.
	There is insufficient written description regarding “LAG-3 antagonist”, “MDM2 inhibitor”, and “PD-1 antagonist” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention. The disclosed antibodies of PD-1, PD-L1, and LAG3, and the disclosed small molecule inhibitors of MDM2, are not representative for the genera of “LAG3 antagonist”, “MDM2 inhibitor”, “and “PD-1 antagonist”. The disclosed compounds cannot be considered representative of the genus because the entire genus of inhibitors include proteins, peptides, small molecules and nucleic acids.

	Further, the state of the art regarding LAG-3 antagonists does not disclose any other type of compounds or molecules that have the claimed function, other than LAG-3 antibodies, and soluble LAG3 (Rohatgi A, Kirkwood JM. Beyond PD-1: The Next Frontier for Immunotherapy in Melanoma. Front Oncol. 2021 Mar 1;11:640314.; Table 1; Page 7, “Small Molecule Inhibitors”). The state of the art discloses that “One major challenge in the development and testing of novel immunotherapeutics is the heterogeneity of mechanisms of resistance. Patients have varying expression of inhibitory receptors after immunotherapy, differing levels and types of immune infiltrates, and differences in mutational profiles and epigenetic changes that can all alter response to immunotherapy. This heterogeneity may also contribute to the limited efficacy observed in some trials. However, without definitive biomarkers to reliably sort patients by mechanism, this truly personalized approach remains currently out of reach” (Concluding Remarks), indicating the unpredictability associated with LAG3 antagonists.
	Further, the state of the art regarding MDM2 inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than small molecule inhibitors (Skalniak L, Surmiak E, Holak TA. A therapeutic patent overview of MDM2/X-targeted therapies (2014-2018). Expert Opin Ther Pat. 2019 Mar;29(3):151-170.; Tables 1-3). The state of the art discloses that “new classes of MDM2-antagonizing molecules appear sporadically, employing both new chemistry and new st full paragraph), indicating the unpredictability associated with MDM2 inhibitors.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of PD-1 antagonists, the genus of MDM2 inhibitors, and the genus of LAG3 antagonists, and 
Applicant was only in possession of following:
the PD-1 antagonist which is an antibody;
the MDM2 inhibitor which is a small molecule inhibitor;
the LAG3 antagonist which is an antibody.

Claims 1-6, 11, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating an oncological or hyperproliferative disease, does not reasonably provide enablement for a method of preventing an oncological or hyperproliferative disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
preventing oncological or hyperproliferative disease, the method comprising administering an MDM2 inhibitor in combination with a PD-1 antagonist and a LAG-3 antagonist to a patient in need thereof.
The nature of invention is cancer treatment, autoimmune disease treatment, autoimmune disease prevention, and cancer prevention.
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The breadth of the claims encompasses treating and preventing any oncological and any hyperproliferative disease using the recited compounds. The quantity of experimentation is extremely large in view of the breadth of the claims and the unpredictable nature of oncological and hyperproliferative disease prevention and treatment.
Regarding the prevention aspect of the claim, the phrase “preventing oncological or hyperproliferative disease”, given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, no tissue in the individual who has been treated with the antibody of the invention would develop cancer. There is no evidence, either in the specification or in the prior art, that any antibodies to date can accomplish this goal. The specification presents the results of experiments demonstrating that the antibody may be able to treat cancer. However, there is no support for the prevention of any cancer, or tumor, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art.
No material has been found to date that has been shown to or would be expected to prevent cancer and autoimmune disease, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention, it would be reasonable to conclude the claimed invention is not enabled.

Heretofore the art has only recognized the treatment of a cancer.
Further, neither the state of the art nor the specification teaches a preventive effect of the combination of an MDM2 inhibitor, a PD-1 antagonist, and a LAG-3 antagonist on any disease. The specification shows only working examples in regards to treating tumors with the combination of an preventing an oncological or hyperproliferative disease using the combination of an MDM2 inhibitor, a PD-1 antagonist, and a LAG-3 antagonist is not enabled.
Due to the large quantity of experimentation necessary to determine the preventing effect of
the combination of an MDM2 inhibitor, a PD-1 antagonist, and a LAG-3 antagonist, on oncological and hyperproliferative diseases and the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art, which has not established that said diseases can be prevented by the combination of an MDM2 inhibitor, a PD-1 antagonist, and a LAG-3 antagonist, and the breadth of the claims which encompasses disease prevention, undue experimentation would be required of the skilled artisan to use the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2016/100882, published 6/23/2016).
	In regards to claim 1, and 3, Novartis teaches Nivolumab, Pembrolizumab or MSB0010718C (also known as Avelumab) is used in combination with (S)-5-(5-chloro-l-methyl-2-oxo-l,2-dihydropyridin-3-yl)-6-(4-chlorophenyl)-2-(2,4-dimethoxypyrimidin-5-yl)-1-isopropyl-5,6-dihydropyrrolo[3,4-d]imidazol-4(1H)-one (Compound H; also known as HDM-201) to treat a disorder described herein, e.g., in publication recited in Table 1, such as a cancer or a soft tissue sarcoma (Page 104, line 12 - Page 105, line 12).
	Novartis also teaches that patients with cancer may be treated with a PD-1 or PD-L1 antibody, optionally in combination with a therapeutic that targets one or more of LAG-3, RNF43, and BRAF. For instance, these cancers may be treated with a PD-1 antibody, optionally in combination with one or more therapeutics that target one or more of LAG-3, PD-L1, RNF43, and BRAF. In embodiments, the one or more therapeutics include an immunomodulators such as an anti-LAG-3 antibody molecule, and an
anti-cancer agent described in Table 1 or a publication listed in Table 1, which includes the MDM2 inhibitor HDM-201 (Page 41, line 18 – Page 42, line 2; Table 1; Compound H).
	In regards to claim 2, Novartis teaches the combination therapies can be administered simultaneously or sequentially in any order. Any combination and sequence of the anti-PD-1 or PD-L1 antibody molecules and other therapeutic agents, procedures or modalities (e.g., as described herein) can be used. The combination therapies can be administered during periods of active disorder, or
during a period of remission or less active disease. The combination therapies can be
administered before the other treatment, concurrently with the treatment, post-treatment, or
during remission of the disorder (Page 44, lines 1-8).

	Although Novartis does not explicitly teach in a single embodiment, a method of treating cancer comprising administering an MDM2 inhibitor in combination with a PD-1 antagonist and a LAG-3 antagonist to a patient in need thereof, as Novartis teaches specifically (1) a method of treating cancer administering a PD-1 antagonist, including nivolumab, pembrolizumab, and avelumab, in combination with an MDM2 inhibitor, HDM-201, (2) a method of treating cancer administering a PD-1 antagonist in combination with LAG-3, and (3) a method of treating cancer administering a PD-1 antagonist in combination with LAG-3, and another anti-cancer agent, including HDM-201, it would be obvious to one of ordinary skill in the arts to modify the method to specifically comprise a method of treating cancer comprising administering an MDM2 inhibitor, HDM-201, in combination with a PD-1 antagonist and a LAG-3 antagonist to a patient in need thereof. 
	One of ordinary skill in the arts would be motivated to do so in order to develop novel combination therapies that activate the immune system, given the importance of immune checkpoint pathways in regulating an immune response (Page 1, paragraph above “Summary”). 
	One of ordinary skill in the arts would have had a reasonable expectation of success as Novartis already teaches (1) a method of treating cancer administering a PD-1 antagonist, including nivolumab, pembrolizumab, and avelumab, in combination with an MDM2 inhibitor, HDM-201, (2) a method of treating cancer administering a PD-1 antagonist in combination with LAG-3, and (3) a method of treating 
	Further, in regards to claim 11, one of ordinary skill in the arts would have found it obvious to administer a pharmaceutical composition comprising an MDM2 inhibitor in combination with a PD-1 antagonist and a LAG-3 antagonist.
	Further, in regards to claim 6, one of ordinary skill in the arts would have been motivated to modify the method of treating cancer comprising administering an MDM2 inhibitor in combination with a PD-1 antagonist and a LAG-3 antagonist to a patient in need thereof to further comprise specifically treating a soft tissue sarcoma. As discussed above, Novartis already specifically teaches a method of treating soft tissue sarcoma comprising administering a PD-1 antagonist and a MDM2 inhibitor (Page 104, line 12 - Page 105, line 12). Thus one of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to specifically treat soft tissue sarcomas, as Novartis already teaches a method of treating soft tissue sarcoma comprising administering MDM2 inhibitor in combination with a PD-1 antagonist, and also that LAG-3 antagonists can be used in combination with PD-1 antagonists to treat cancer.
Claim 1-3, 6, 11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2016/100882, published 6/23/2016) further in view of Ray-Coquard (Lancet Oncol. 2012 Nov;13(11):1133-40., published November 2012).
	In regards to claims 1-3, 6, and 11, the teachings of Novartis are discussed supra.
	Novartis does not teach treating liposarcoma.
	Ray-Coquard teaches MDM2 inhibition activates the P53 pathway and decreases cell proliferation in MDM2-amplified liposarcoma (Page 1133, Summary, Discussion). Ray-Coquard teaches RG7112, a small-molecule MDM2 antagonist, is used to treat patients with chemotherapy-naive primary 
	One of ordinary skill in the arts would have been motivated to modify the method as taught by Novartis to specifically treat liposarcomas, as taught by Ray-Coquard. One of ordinary skill in the arts would obvious as Novartis teaches a method of treating soft tissue carcinomas, and Ray-Coquard teaches MDM2 inhibitors treat liposarcomas, which are a species of soft tissue carcinomas. One of ordinary skill in the arts would be motivated to more specifically and effectively treat liposarcomas. Further, one of ordinary skill in the arts would have a reasonable expectation of success as Novartis already teaches that the method can be used to treat soft tissue carcinoma, and lipocarcinoma is a species of soft tissue carcinoma. 
Claim 1-6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2016/100882, published 6/23/2016) and Zettl (US 11,028,169 B2, effectively filed date 5/18/2016).
	In regards to claims 1-3, 6, and 11, the teachings of Novartis are discussed supra.
	Novartis does not teach the PD-1 antagonist is PD1-3.
	Novartis does not teach the LAG-3 antagonist is LAG3-1.
	These deficiencies are made up for by the Zettl.
	Instant specification page 30 discloses PD1-3 comprises a HC of SEQ ID NO: 5 and a LC of SEQ ID NO: 6.
	Instant specification page 35 discloses LAG3-1 comprises a HC of SEQ ID NO: 11 and a LC of SEQ ID NO: 12.
	Zettl discloses an anti PD-1 antibody, PD1-3, with a HC comprising SEQ ID NO: 33 and a LC comprising SEQ ID NO: 34 (Column 36, Table 1). SEQ ID NOs: 33 and 34 of Zettl are identical to instant SEQ ID NOs: 5 and 6, respectively (See below).

	Zettl teaches that PD1-3 binds to PD-1 and blocks PD-1 ligand interactions (Column 36-37, Example 3), has potent activation of T cells (Column 37-38, Example 4), and is effective in inhibiting tumor growth in vivo (Column 38-39, Example 6).
	Zettl teaches that LAG3-1 has binds to LAG-3 and blocks human LAG-3 ligand interactions (Column 41-42, Example 10).
	Zettl further teaches that the combination of the anti-LAG3 antibody molecules of their invention with anti PD1 antibody molecules of their invention is superior than that of the prior art anti-PD1 and anti-LAG3 antibodies, such as Nivolumab and BMS-986016 (Column 42-43, Example 12).






Instant SEQ ID NO: 5 vs Zettl SEQ ID NO: 33

    PNG
    media_image1.png
    602
    729
    media_image1.png
    Greyscale

Instant SEQ ID NO: 6 vs Zettl SEQ ID NO: 34

    PNG
    media_image2.png
    306
    721
    media_image2.png
    Greyscale


Instant SEQ ID NO: 11 vs Zettl SEQ ID NO: 61

    PNG
    media_image3.png
    294
    718
    media_image3.png
    Greyscale

Instant SEQ ID NO: 12 vs Zettl SEQ ID NO: 62

    PNG
    media_image4.png
    596
    719
    media_image4.png
    Greyscale


Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SUNG MIN YOON/Examiner, Art Unit 1643      

/HONG SANG/Primary Examiner, Art Unit 1643